chides £. leak
   6 8 US                                                       &9n fm no
                                                               //t/M'&A' 773V-3
M/S.wJc/i&K                                ,      ORIGINAL
                                                                  ^?W    COURT OF ASSS
                                                                   Vm Court of A 2S3!2,Disfrict
                                                                    r
                                                               j__ I JUN 0120S

                                                        /      I CATHYsW^EnKj
    hm at
                                                            )£0               Ju/im/f(
    Abel Acosta, Clerk
                       Fd/C7Jl£
                 Sht+e Platte




    ppose /kj77k>A/ A/> Akae/Etw/AAjfMritiS
 ^ppmlsB>Mlie Ztf/sr
^tt&wdyJek/ts,                    HZ BsiLim, Suite30
                                  Iffel.ffiC 7S7t&
                              -Tel cj7)3-S'ios"                  MiehmLJvJ^-
                             /DO U, 6#oMM
-Tfk^m isiio               ly/e*,lWxAs 7S70O
                           let 903-390-172$
                   /A6U OF£(tfl&rts

                                              J   a       s       S   '*   s%   -j        ?r        f
                                                                                                            * * * A 4 J * I




                                                                                           (••»"»                H           a    i




                                                          "fit.                       r        a        *          --   7
                   teg.......                                                        />        J.
                                                                                                                                 *-'**/




                                       i I
                  -3^&/ex op pmvPmes




  $Mz$,op ..       **   *   i   -*   •     y   >   /   j/   .*   &   i
                                                                             H



 Ito/o*. \t S7aT£1 m s,-W. £J U£
  (kjpp./m)                                                              ;   H
 hues /.SWe, c/so s, \a/. ZJ $73

        7pa/ f, 3flHex &zz s,w. zd &Z, 95-t,                                 1'
  t7£K.SkiMjpp>JW). .                                                         ,
tteZMt/Jez /. SfflP} Krl 5. \d.3J P9I]Wj
(j&c.d£iM. P)pp./2D§5)                     •-..„.,,,                             t
Mzt/cN ]/. Sum. 7tt S,n/. £J /v7,//3
tm.£k'MJpp. ku)                                        _.___                  ^
 (m.^'MAppzwol,^,                                                             r
JMKSO^jp yiy;Mpptf://S 3073/9 99S.OHH7$[
                                                                                  ^




                                     ill